DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
2.	Examiner has taken note that claims 23 and 33 have been canceled by the Applicant, and has removed these claims below.  
Double Patenting
3.	Previous rejections are withdrawn in view of Applicant's amendment filed July 20, 2021.

Claim Objections
4.	Previous objections are withdrawn in view of Applicant's amendment filed July 20, 2021.

Claim Rejections - 35 USC § 101
5.	Previous rejections are withdrawn in view of Applicant's amendment filed July 20, 2021.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 22, 24-26, 28-32, 34-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US Pat. Pub. 2016/0112216) as modified by Lopes (US Pat. Pub. 2017/0091688).	In regards to amended claim 22, Sargent teaches a method at a server for maintenance scheduling for a moving platform (Sargent paragraphs [0002], [0026], [0078], and [0101] teach a server (especially paragraph [0078]) as a vehicle management system for carrying out a method for maintenance scheduling for a vehicle (moving platform)), the method comprising:
	receiving sensor data for the at least one component of the moving platform (Sargent paragraphs [0036]-[0037] teach the server receiving in-vehicle sensor data 230 of at least one component of the moving platform such as of the engine or tire or trailer among many examples), along with supplemental data associated with the moving platform, at the server (Sargent paragraph [0032] teaches the server also receiving supplemental vehicle data from sensors 225 such as temperature, vehicle position (location), and time);
	processing the sensor data, the processing using the supplemental data to filter the sensor data (Sargent paragraphs [0029]-[0030], [0048] and [0063]-[0065] teach processing the data received from the in-vehicle sensors to send a filtered subset of the total data collected, using the supplemental data (such as based on the supplemental data of time, or whether a supplemental sensor value changes more than a threshold amount)), wherein the supplemental data comprises at least one of: a location fix, a time stamp, an image from a camera on the moving platform, a temperature, a pressure, weather 
	updating a maintenance schedule based on the processing (Sargent paragraph [0026] teaches updating a maintenance schedule based on assessing the processed data to categorize diagnoses by the severity of predicted events, such as catastrophic events requiring immediate attention, major events requiring attention within a specified number of days, and minor events that can be evaluated at a next maintenance interval; Sargent paragraph [0101] teaches using a maintenance profile that could schedule maintenance needs based on processed data of operating characteristics determined to be outside of defined ranges).  
	Sargent fails to expressly teach wherein the processing detects an improvement in the performance of the at least one component indicating maintenance has been performed on the at least one component, and wherein the updating reschedules future maintenance of the at least one component based on the detection of the improvement.
	Lopes paragraph [0129] teaches that planning and scheduling is a continuous process which can be updated regularly as services are being accomplished in the field and new demands are being identified, where the recurrent cycle of planning and scheduling services depends on the feedback from the field to update the accomplishment status of activities.  Lopes paragraph [0130] teaches using an automated scheduling optimization method integrated with execution management systems that obtains actual accomplishments made by the workforce in the field to allow for analysis of planned versus executed services, and which serves as inputs for new maintenance or services demands and for rescheduling of activities not completed.  Lopes Fig. 7 illustrates the dynamic scheduling optimization method that uses the feedback from the component indicating maintenance has been performed (as carried out by execution management system 400) to update the maintenance demands and other 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopes because it is well recognized that planning and scheduling is a continuous process that depends on feedback from the field to update the accomplishment status of maintenance activities.  Therefore maintenance scheduling can be optimized through an automated scheduling optimization method that takes into account completed maintenance and improvement performance feedback from a repaired component to make dynamic adjustments to the schedule accordingly.  

	In regards to claim 24, Sargent teaches wherein the processing finds an increased risk of failure of the at least one component, and wherein the updating reschedules maintenance of the at least one component to an earlier time (Sargent paragraph [0026] teaches where the processing finds an increased risk of failure of a component as determined under a catastrophic event category, which would update the maintenance schedule to requiring immediate attention (earlier time)).

	In regards to claim 25, Sargent teaches wherein the at least one component is a wheel assembly (Sargent paragraph [0037] teaches where at least one monitored component of the moving platform is 

	In regards to claim 26, Sargent teaches wherein sensor data from the bearing sensor includes at least one of vibration or temperature data (Sargent paragraph [0037] teaches in-vehicle sensors located throughout the vehicle including in the engine (which contains bearings), where the in-vehicle sensors measure temperature).

	In regards to claim 28, Sargent teaches wherein the supplemental data includes the location fix and the timestamp (Sargent paragraph [0032] teaches where the supplemental data includes a vehicle position (location fix) and time (timestamp)), and wherein the processing comprises:
	retrieving weather conditions based on the location fix and timestamp (Sargent paragraphs [0098] and [0102] teach retrieving environmental weather conditions in real-time based on the environment at the location and time of the vehicle); 
	and filtering the sensor data based on the weather conditions (Sargent paragraph [0098] teaches using the environmental data (weather conditions) in combination with operating sensor data to filter out data indicative of recognized patterns).

	In regards to claim 29, Sargent teaches wherein the supplemental data includes the position fix (Sargent paragraph [0032] teaches where the supplemental data includes the vehicle position), and wherein the processing comprises:

	 filtering the sensor data based on the road information (Sargent paragraph [0098] teaches applying the environmental data (including the road information) in combination with the operating sensor data to filter out data indicative of recognized patterns).

	In regards to claim 30, Sargent teaches wherein the supplemental data is an image from a camera on the moving platform (Sargent paragraph [0037] teaches where the supplemental data is video (image) data from a camera on the vehicle (moving platform)), and wherein the processing comprises:
	performing image processing to determine road conditions (Sargent paragraph [0102] teaches obtaining conditions of the road from the on-vehicle sensors, such as from the supplemental camera); and
	 filtering the sensor data based on the determined road conditions (Sargent paragraph [0098] teaches applying the environmental data (including the road condition information) in combination with the operating sensor data to filter out data indicative of recognized patterns).

	In regards to claim 31, Sargent teaches further comprising using historical data from at least one of the moving platform or a fleet of moving platforms to further process the sensor data (Sargent paragraphs [0096]-[0098] teach using historical data of operating thresholds deemed normal from a fleet “community” of other like vehicles to compare (process) the sensor data against).

amended claim 32, Sargent teaches a server for maintenance scheduling for a moving platform (Sargent paragraphs [0002], [0026], [0078], and [0101] teach a server (especially paragraph [0078]) as a vehicle management system for carrying out maintenance scheduling for a vehicle (moving platform)), the server comprising:
	a processor (Sargent paragraphs [0104] and [0106] teach a processor); and 
	a communications subsystem (Sargent paragraph [0034] teaches a communications subsystem using a radio transceiver), wherein the processor is configured to:
	receive sensor data for the at least one component of the moving platform (Sargent paragraphs [0036]-[0037] teach the server receiving in-vehicle sensor data 230 of at least one component of the moving platform such as of the engine or tire or trailer among many examples), along with supplemental data associated with the moving platform (Sargent paragraph [0032] teaches the server also receiving supplemental vehicle data from sensors 225 such as temperature, vehicle position (location), and time);
	process the sensor data, the processing using the supplemental data to filter the sensor data (Sargent paragraphs [0029]-[0030], [0048] and [0063]-[0065] teach processing the data received from the in-vehicle sensors to send a filtered subset of the total data collected, using the supplemental data (such as based on the supplemental data of time, or whether a supplemental sensor value changes more than a threshold amount)), wherein the supplemental data comprises at least one of: a location fix, a time stamp, an image from a camera on the moving platform, a temperature, a pressure, weather conditions, map information, historic data from the moving platform, historic data from a different moving platform, or load information (Sargent paragraph [0032] teach where the supplemental data comprises at least a vehicle position (location fix), a time (time stamp), and temperature); and
	update a maintenance schedule based on the processing (Sargent paragraph [0026] teaches updating a maintenance schedule based on assessing the processed data to categorize diagnoses by the severity of predicted events, such as catastrophic events requiring immediate attention, major events 
	Sargent fails to expressly teach wherein the server is configured to process by detecting an improvement in the performance of the at least one component indicating maintenance has been performed on the at least one component, and wherein the server reschedules future maintenance of the at least one component based on the detection of the improvement.
	Lopes paragraph [0129] teaches that planning and scheduling is a continuous process which can be updated regularly as services are being accomplished in the field and new demands are being identified, where the recurrent cycle of planning and scheduling services depends on the feedback from the field to update the accomplishment status of activities.  Lopes paragraph [0130] teaches using an automated scheduling optimization method integrated with execution management systems that obtains actual accomplishments made by the workforce in the field to allow for analysis of planned versus executed services, and which serves as inputs for new maintenance or services demands and for rescheduling of activities not completed.  Lopes Fig. 7 illustrates the dynamic scheduling optimization method that uses the feedback from the component indicating maintenance has been performed (as carried out by execution management system 400) to update the maintenance demands and other demands for intervention 10 prior to rescheduling at the automated scheduling optimization controller 14, where Lopes paragraphs [0066]-[0067] teach that the maintenance demands originated from “preventative, corrective and predictive maintenance” and “projects and services required to adapt, modify, improve, install new equipment” (indicating that the updating to the scheduling is a reflection of the detected improvement as a result of the “corrective maintenance” or services to ‘improve or install new equipment).  Lopes paragraph [0119] further teaches that the monitoring of assets’ health 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopes because it is well recognized that planning and scheduling is a continuous process that depends on feedback from the field to update the accomplishment status of maintenance activities.  Therefore maintenance scheduling can be optimized through an automated scheduling optimization method that takes into account completed maintenance and improvement performance feedback from a repaired component to make dynamic adjustments to the schedule accordingly.  

	In regards to claim 34, Sargent further teaches wherein the server is configured to process by finding an increased risk of failure of the at least one component, and wherein the server reschedules maintenance of the at least one component to an earlier time (Sargent paragraph [0026] teaches where the processing finds an increased risk of failure of a component as determined under a catastrophic event category, which would update the maintenance schedule to requiring immediate attention (earlier time)).

	In regards to claim 35, Sargent further teaches wherein the at least one component is a wheel assembly (Sargent paragraph [0037] teaches where at least one monitored component of the moving platform is the tires (wheel assembly)), and wherein the sensor data comprises data from at least one of: a bearing sensor; a tire pressure monitoring sensor; or an acoustic sensor (Sargent paragraph [0037] teaches where the sensor data comprises data from at least a tire pressure sensor).

claim 36, Sargent further teaches wherein sensor data from the bearing sensor includes at least one of vibration or temperature data (Sargent paragraph [0037] teaches in-vehicle sensors located throughout the vehicle including in the engine (which contains bearings), where the in-vehicle sensors measure temperature).

	In regards to amended claim 38, Sargent further teaches wherein the supplemental data includes a location fix and a timestamp (Sargent paragraph [0032] teaches where the supplemental data includes a vehicle position (location fix) and time (timestamp)), and wherein the processor is configured to process by:
	retrieving weather conditions based on the location fix and timestamp (Sargent paragraphs [0098] and [0102] teach retrieving environmental weather conditions in real-time based on the environment at the location and time of the vehicle); and 
	filtering the sensor data based on the weather conditions (Sargent paragraph [0098] teaches using the environmental data (weather conditions) in combination with operating sensor data to filter out data indicative of recognized patterns).

	In regards to amended claim 39, Sargent further teaches wherein the supplemental data includes a position fix (Sargent paragraph [0032] teaches where the supplemental data includes the vehicle position), and wherein the processor is configured to process by:
	retrieving road information based on the position fix Sargent paragraph [0102] teach retrieving environmental conditions including external road data based on the position of the vehicle in real time); and 


	In regards to amended claim 40, Sargent further teaches wherein the supplemental data is an image from a camera on the moving platform (Sargent paragraph [0037] teaches where the supplemental data is video (image) data from a camera on the vehicle (moving platform)), and wherein the processor is configured to process by:
	performing image processing to determine road conditions (Sargent paragraph [0102] teaches obtaining conditions of the road from the on-vehicle sensors, such as from the supplemental camera); and
	 filtering the sensor data based on the determined road conditions (Sargent paragraph [0098] teaches applying the environmental data (including the road condition information) in combination with the operating sensor data to filter out data indicative of recognized patterns).

	In regards to amended claim 41, Sargent teaches wherein the processor is further configured to use historical data from at least one of the moving platform or a fleet of moving platforms to further process the sensor data (Sargent paragraphs [0096]-[0098] teach using historical data of operating thresholds deemed normal from a fleet “community” of other like vehicles to compare (process) the sensor data against).

	In regards to amended claim 42, Sargent teaches a non-transitory computer readable medium for storing instruction code, which, when executed by a processor (Sargent paragraph [0107] teaches a storage medium coupled to the processor that the processor can read software instructions from) on a 
	receive sensor data for the at least one component of the moving platform (Sargent paragraphs [0036]-[0037] teach the server receiving in-vehicle sensor data 230 of at least one component of the moving platform such as of the engine or tire or trailer among many examples), along with supplemental data associated with the moving platform (Sargent paragraph [0032] teaches the server also receiving supplemental vehicle data from sensors 225 such as temperature, vehicle position (location), and time);
	process the sensor data, the processing using the supplemental data to filter the sensor data (Sargent paragraphs [0029]-[0030], [0048] and [0063]-[0065] teach processing the data received from the in-vehicle sensors to send a filtered subset of the total data collected, using the supplemental data (such as based on the supplemental data of time, or whether a supplemental sensor value changes more than a threshold amount)), wherein the supplemental data comprises at least one of: a location fix, a time stamp, an image from a camera on the moving platform, a temperature, a pressure, weather conditions, map information, historic data from the moving platform, historic data from a different moving platform, or load information (Sargent paragraph [0032] teach where the supplemental data comprises at least a vehicle position (location fix), a time (time stamp), and temperature); and
	update a maintenance schedule based on the processing (Sargent paragraph [0026] teaches updating a maintenance schedule based on assessing the processed data to categorize diagnoses by the severity of predicted events, such as catastrophic events requiring immediate attention, major events requiring attention within a specified number of days, and minor events that can be evaluated at a next maintenance interval; Sargent paragraph [0101] teaches using a maintenance profile that could 
	Sargent fails to expressly teach wherein the processing detects an improvement in the performance of the at least one component indicating maintenance has been performed on the at least one component, and wherein the updating reschedules future maintenance of the at least one component based on the detection of the improvement.
	Lopes paragraph [0129] teaches that planning and scheduling is a continuous process which can be updated regularly as services are being accomplished in the field and new demands are being identified, where the recurrent cycle of planning and scheduling services depends on the feedback from the field to update the accomplishment status of activities.  Lopes paragraph [0130] teaches using an automated scheduling optimization method integrated with execution management systems that obtains actual accomplishments made by the workforce in the field to allow for analysis of planned versus executed services, and which serves as inputs for new maintenance or services demands and for rescheduling of activities not completed.  Lopes Fig. 7 illustrates the dynamic scheduling optimization method that uses the feedback from the component indicating maintenance has been performed (as carried out by execution management system 400) to update the maintenance demands and other demands for intervention 10 prior to rescheduling at the automated scheduling optimization controller 14, where Lopes paragraphs [0066]-[0067] teach that the maintenance demands originated from “preventative, corrective and predictive maintenance” and “projects and services required to adapt, modify, improve, install new equipment” (indicating that the updating to the scheduling is a reflection of the detected improvement as a result of the “corrective maintenance” or services to ‘improve or install new equipment).  Lopes paragraph [0119] further teaches that the monitoring of assets’ health condition is used to define new maintenance demands which are validated and refined by maintenance engineers to be included in the projects backlog for automated scheduling.  
.  
	
8.	Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent (US Pat. Pub. 2016/0112216) and Lopes (US Pat. Pub. 2017/0091688) as applied to claim 26 or 36 above, and further in view of Breed (US Pat. Pub. 2005/0125117).	In regards to claim 27, Sargent teaches the method as explained in the rejection of claim 26 above.	Sargent fails to expressly teach wherein the processing comprises comparing sensor data from the wheel assembly with sensor data from at least one other wheel assembly on the moving platform.
	Breed abstract teaches a vehicle monitoring system for receiving and processing data about components and scheduling service based on the communicated data from the diagnostic module on the vehicle.  Breed paragraph [0274] teaches where a tire (wheel assembly) can be identified by comparing the wheel sensor output with the vibration or other signal from the tire to identify the failing tire, where the phase of the failing tire will change relative to other tires (i.e., other wheel assemblies).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Breed to specify comparing sensor data from the wheel assembly with sensor data from at least one other wheel assembly in order to identify a tire (wheel assembly) that is failing relative to the other tires (other wheel assemblies).  

	In regards to claim 37, Sargent teaches the server as explained in the rejection of claim 36 above.	Sargent fails to expressly teach wherein the processing node is configured to process by comparing sensor data from the wheel assembly with sensor data from at least one other wheel assembly on the moving platform.
	Breed abstract teaches a vehicle monitoring system for receiving and processing data about components and scheduling service based on the communicated data from the diagnostic module on the vehicle.  Breed paragraph [0274] teaches where a tire (wheel assembly) can be identified by comparing the wheel sensor output with the vibration or other signal from the tire to identify the failing tire, where the phase of the failing tire will change relative to other tires (i.e., other wheel assemblies).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Breed to specify comparing sensor data from the wheel assembly with sensor data from at least one other wheel assembly in order to identify a tire (wheel assembly) that is failing relative to the other tires (other wheel assemblies).  Therefore the presence of a failure within the tire (wheel assembly) can be rapidly distinguished when measured sensor values change relative to the sensor readings from the other tires (other wheel assemblies). 



Response to Arguments
9. 	Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
10.	Applicant argues in regards to the prior art rejections that: “However, Lopes fails to disclose that an indication that maintenance has been performed is obtained from improved performance of a component as detected from processing sensor data and supplemental data, as claimed. Therefore Lopes fails to disclose detect[ing] an improvement in the performance of the at least one component indicating maintenance has been performed on the at least one component, as claimed” (see Applicant’s Arguments/Remarks 7/2021, pgs. 8-9).  
11.	In response, the Examiner respectfully disagrees and draws attention to Lopes Fig. 7.  

    PNG
    media_image1.png
    423
    647
    media_image1.png
    Greyscale

	The dynamic scheduling optimization method in Lopes uses feedback from the field (see bottom clockwise arrow path) to update the maintenance demands and other demands 10 for intervention after maintenance has been carried out by the execution management system 400.  Furthermore, Lopes .  

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/27/2021